      Case 6:17-cv-06024-EAW-MWP Document 52 Filed 07/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

ERIC HARDING,
                                                               DECISION & ORDER
                               Plaintiff,
                                                               17-CV-6024W
               v.

KAYE CANFIELD, as the Administrator of
the Estate of Wesley Canfield, et al.,

                        Defendants.
_______________________________________



               On January 11, 2017, pro se plaintiff Eric Harding (“plaintiff”) commenced this

action against the defendants pursuant to 42 U.S.C. § 1983 alleging violations of plaintiff’s

constitutional rights while he was incarcerated. (Docket ## 1, 8). Currently pending before this

Court is a motion filed by plaintiff seeking appointment of counsel. (Docket # 37).

               It is well-settled that there is no constitutional right to appointed counsel in civil

cases. Although the court may appoint counsel to assist indigent litigants pursuant to 28 U.S.C.

§ 1915(e), see, e.g., Sears, Roebuck and Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d 22,

23 (2d Cir. 1988), such assignment of counsel is clearly within the judge’s discretion. In re

Martin-Trigona, 737 F.2d 1254 (2d Cir. 1984). The factors to be considered in deciding whether

or not to assign counsel include the following:

               1.      Whether the indigent’s claims seem likely to be of
                       substance;

               2.      Whether the indigent is able to investigate the crucial facts
                       concerning his claim;
      Case 6:17-cv-06024-EAW-MWP Document 52 Filed 07/23/20 Page 2 of 3




               3.      Whether conflicting evidence implicating the need for
                       cross-examination will be the major proof presented to the
                       fact finder;

               4.      Whether the legal issues involved are complex; and

               5.      Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just
                       determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police Officers, 802

F.2d 58 (2d Cir. 1986).

               The Court must consider carefully the issue of appointment of counsel because

“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d

Cir. 1989). Therefore, the Court must first look to the “likelihood of merit” of the underlying

dispute, Hendricks v. Coughlin, 114 F.3d at 392; Cooper v. A. Sargenti Co., Inc., 877 F.2d at

174, and “even though a claim may not be characterized as frivolous, counsel should not be

appointed in a case where the merits of the . . . claim are thin and his chances of prevailing are

therefore poor.” Carmona v. United States Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001)

(denying counsel on appeal where petitioner’s appeal was not frivolous but nevertheless

appeared to have little merit).

               The Court has reviewed the facts presented herein in light of the factors required

by law and finds, pursuant to the standards promulgated by Hendricks, 114 F.3d at 392, and

Hodge v. Police Officers, 802 F.2d at 58, that the appointment of counsel is not necessary at this

time. As stated above, a plaintiff seeking the appointment of counsel must demonstrate a

likelihood of success on the merits. See id. Plaintiff has not done so at this stage. Moreover,

plaintiff’s conduct to date in prosecuting his claims suggest that plaintiff is capable of litigating


                                                  2
      Case 6:17-cv-06024-EAW-MWP Document 52 Filed 07/23/20 Page 3 of 3




this case without assistance at this time. Finally, plaintiff has not provided special reasons why

appointment of counsel would lead to a more just result. On this record, plaintiff’s request for

the appointment of counsel (Docket # 37) is DENIED without prejudice at this time. It is the

plaintiff’s responsibility to retain an attorney or press forward with this lawsuit pro se. 28 U.S.C.

§ 1654.

IT IS SO ORDERED.



                                                                  s/Marian W. Payson
                                                                MARIAN W. PAYSON
                                                              United States Magistrate Judge

Dated: Rochester, New York
       July 23, 2020




                                                 3
